UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-12917 REIS, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 13-3926898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 Fifth Avenue, New York, NY 10036 (Address of Principal Executive Offices) (Zip Code) (212)921-1122 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months and (2)has been subject to such filing requirements for the past 90days.YesNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNo The number of the Registrant’s shares of common stock outstanding was10,779,287 as of May 6, 2009. TABLE OF CONTENTS Page Number PARTI. FINANCIAL INFORMATION: Item1. Financial Statements Consolidated Balance Sheets at March 31, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, 2009 and 2008 4 Consolidated Statement of Changes in Stockholders’ Equity (unaudited) For the Three Months Ended March 31, 2009 5 Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, 2009 and 2008 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 35 Item4T. Controls and Procedures 35 PARTII. OTHER INFORMATION: Item1. Legal Proceedings 36 Item1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item6. Exhibits 37 Signatures 38 2 Table of Contents REIS, INC. CONSOLIDATED BALANCE SHEETS March 31, 2009 December31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 24,434,148 $ 24,151,720 Restricted cash and investments 2,617,944 3,081,469 Receivables, prepaid and other assets 3,766,805 5,944,607 Real estate assets 6,831,979 7,137,636 Total current assets 37,650,876 40,315,432 Furniture, fixtures and equipment, net 1,608,711 1,737,430 Intangible assets, net of accumulated amortization of $7,128,184 and $5,981,961, respectively 22,478,382 23,161,695 Goodwill 54,824,648 54,824,648 Other assets 376,739 398,334 Total assets $ 116,939,356 $ 120,437,539 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of loans and other debt $ 192,679 $ 189,136 Current portion of Bank Loan 4,208,333 3,500,000 Construction payables 103,909 156,653 Construction loans payable 4,177,333 5,077,333 Accrued expenses and other liabilities 4,918,926 5,365,034 Reserve for option liability — 55,830 Deferred revenue 10,790,646 12,120,997 Total current liabilities 24,391,826 26,464,983 Non-current portion of Bank Loan 17,666,667 19,250,000 Other long-term liabilities 941,689 988,716 Deferred tax liability, net 262,580 66,580 Total liabilities 43,262,762 46,770,279 Commitments and contingencies Stockholders’ equity: Common stock, $0.02par value per share, 101,000,000shares authorized, 10,799,187 and 10,988,623shares issued and outstanding, respectively 215,984 219,772 Additional paid in capital 100,120,826 100,384,302 Retained earnings (deficit) (26,660,216 ) (26,936,814 ) Total stockholders’ equity 73,676,594 73,667,260 Total liabilities and stockholders’ equity $ 116,939,356 $ 120,437,539 See Notes to Consolidated Financial Statements 3 Table of Contents REIS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For theThree Months Ended March 31, 2009 2008 Revenue: Subscription revenue $ 6,355,211 $ 6,411,104 Revenue from sales of residential units 1,548,201 8,383,825 Total revenue 7,903,412 14,794,929 Cost of sales: Cost of sales of subscription revenue 1,406,555 1,328,880 Cost of sales of residential units 1,010,649 6,928,041 Total cost of sales 2,417,204 8,256,921 Gross profit 5,486,208 6,538,008 Operating expenses: Sales and marketing 1,276,204 1,355,273 Product development 517,370 525,242 Property operating expenses 220,427 249,599 General and administrative expenses, inclusive of reductions attributable to stock based liability amounts of $(55,830) and $(372,181), respectively 2,871,944 3,421,740 Total operating expenses 4,885,945 5,551,854 Other income (expenses): Interest and other income 61,700 189,428 Interest expense (180,365 ) (327,700 ) Total other income (expenses) (118,665 ) (138,272 ) Income before income taxes 481,598 847,882 Income tax expense 205,000 400,000 Net income $ 276,598 $ 447,882 Net income per common share: Basic $ 0.03 $ 0.04 Diluted $ 0.02 $ 0.01 Weighted average number of common shares outstanding: Basic 10,963,369 10,984,517 Diluted 11,131,658 11,179,377 See Notes to Consolidated Financial Statements 4 Table of Contents REIS,
